DETAILED ACTION
	This is in response to communication received on 9/19/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/22/21 and 7/19/22.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/22  has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pivonka et al. US Patent Number 7,984,832 hereinafter PIVONKA.
As for claim 1, PIVONKA teaches “A pump dispenser has a large ergonomic actuator designed to ergonomically deliver a composition to a substrate in the consumer's hand without the consumer having to pick up the pump dispenser” (abstract, lines 1-4), and “Potential substrates or tools that consumers could use with the package dispesern include… paper towel… bathroom tissue” (column 11, line 65 – column 12, line 1), i.e. method for applying a liquid composition to a toilet tissue product.
PIVONKA further teaches “In one embodiment, package dispenser is an aerosolized bottle that provides one-touch application of composition to the substrate. The consumer could press and hold substrate to actuator component until the desired amount of composition was on substrate” (column 19, lines 9-14), i.e. a. providing a source of a liquid composition, wherein the source comprises a user-activated dispenser for dispensing the liquid composition; and b. activating the user-activated dispenser a single time to deliver 100% of a user desired precise amount of the liquid composition to a surface of a toilet tissue product.
PIVONKA further teaches “The method of the invention allows the consumer to use toilet tissue, which has limited wet  strength and scrubbing strength, to spot clean surfaces around the toilet and other bathroom surfaces” (column 16, lines 53-57), i.e. a toilet tissue product that is void of permanent wet strength.
As for claim 3, PIVONKA provides Fig. 3 and Fig 4 and further teaches “The container can have a  variety of shapes. The container can be round (FIG. 3) or oval (FIG. 4) or rectangular with rounded comers (FIG. 7A)” (column 6, lines 1-3), i.e. wherein the source of a liquid composition comprises a can.
As for claim 4, PIVONKA further teaches “In one embodiment, package dispenser is an aerosolized bottle that provides one-touch application of composition to the substrate. The consumer could press and hold substrate to actuator component until the desired amount of composition was on substrate” (column 19, lines 9-14), i.e. wherein the can is an aerosol can.
As for claim 5, PIVONKA teaches “The composition may contain one or more additional surfactants selected from nonionic, anionic, cationic, ampholytic, amphoteric and zwitterionic surfactants” (column 12, lines 58-60), i.e. wherein the liquid composition comprises a surfactant.
As for claim 6, PIVONKA teaches “The composition may contain one or more additional surfactants selected from nonionic, anionic, cationic, ampholytic, amphoteric and zwitterionic surfactants” (column 12, lines 58-60), i.e. anionic surfactants, cationic surfactants, nonionic surfactants, zwitterionic surfactants, amphoteric surfactants, and mixtures thereof.
As for claim 7, PIVONKA teaches “such compositions can be active materials dissolved in an alcoholic base, aqueous solutions” (column 12, lines 27-28), i.e. wherein the liquid composition is an aqueous solution.
As for claim 8, PIVONKA teaches “ingredients including,in aqueous or solvent base, a soil-removing surfactant, sequestrants, perfumes” (column 12, lines 35-37), i.e. wherein the liquid composition comprises a perfume.
As for claim 9, PIVONKA teaches “Such compositions can be designed for treating or soothing human skin, including moisturizers, cleansing creams and lotions, cleansers for oily skin, deodorants, antiperspirants, baby-care products, sun block, sun screen, cosmetic- removing formula, insect repellent, etc” (column 12, lines 42-46), i.e. wherein the liquid composition comprise a medicinal agent.
As for claim 10, PIVONKA teaches “The compositions optionally contain one or more of the following adjuncts: stain and soil repellants, lubricants, odor control agents, perfumes, fragrances and fragrance release agents, and bleaching agents. Other adjuncts include, but are not limited to, acids, electrolytes, dyes and/or colorants” (column 13, lines 35-39), i.e. wherein the liquid composition comprises a coloring agent.
As for claim 11, PIVONKA teaches “The compositions optionally contain one or more of the following adjuncts: stain and soil repellants, lubricants, odor control agents, perfumes, fragrances and fragrance release agents, and bleaching agents. Other adjuncts include, but are not limited to, acids, electrolytes, dyes and/or colorants” (column 13, lines 35-39), i.e. wherein the coloring agent comprises a dye.
As for claim 12, PIVONKA teaches “The compositions optionally contain one or more of the following adjuncts: stain and soil repellants, lubricants, odor control agents, perfumes, fragrances and fragrance release agents, and bleaching agents. Other adjuncts include, but are not limited to, acids, electrolytes, dyes and/or colorants” (column 13, lines 35-39), i.e. wherein the liquid composition comprises a material selected from the group consisting of:… Odor controlling agents.
As for claim 13, PIVONKA further teaches “In one embodiment, package dispenser is an aerosolized bottle that provides one-touch application of composition to the substrate. The consumer could press and hold substrate to actuator component until the desired amount of composition was on substrate” (column 19, lines 9-14), i.e. wherein the source continuously dispenses until the user deactivates the user-activated dispenser.
As for claim 14, PIVONKA further teaches “In one embodiment, package dispenser is an aerosolized bottle that provides one-touch application of composition to the substrate. The consumer could press and hold substrate to actuator component until the desired amount of composition was on substrate” (column 19, lines 9-14), i.e. wherein the method further comprises the step of: c. deactivating the user-activated dispenser once 100% of a user desired precise amount of the liquid composition has been applied to the surface of the toilet tissue product.
As for claim 16, “The actuator 24 has a hand-and-substrate engageable region (FIG. 9) and can be depressed by the user's hand containing a substrate to move the stem 40 downwardly (FIG. 30 10) in the pump assembly 26 to dispense fluid from the pump assembly 26” (column 5, lines 28-32), i.e. wherein the step of activating the user-activated dispenser further comprises the step of the user moving the toilet tissue product while holding the source of the liquid composition stationary.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Kazmierczak et al. US Patent Number 3,342,740 hereinafter KAZMIERCZAK in view of Schmitz et al. US Patent Number 7,854,353 hereinafter SCHMITZ on claims 1-9 and 12-17 is withdrawn because the claim has been withdrawn.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Kazmierczak et al. US Patent Number 3,342,740 hereinafter KAZMIERCZAK in view of Schmitz et al. US Patent Number 7,854,353 hereinafter SCHMITZ as applied to claim 1 above, and further in view of Clayton et al. US Patent Number 3,882,038 hereinafter CLAYTON on claims 10 and 11 are withdrawn between the claim has been withdrawn.
Claim(s) 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pivonka et al. US Patent Number 7,984,832 hereinafter PIVONKA.
As for claim 2, PIVONKA teaches “A pump dispenser has a large ergonomic actuator designed to ergonomically deliver a composition to a substrate in the consumer's hand without the consumer having to pick up the pump dispenser” (abstract, lines 1-4), i.e. wherein the dispenser can be used a device that is hands free.
However, Examiner notes that it is well within the skill of the ordinary artisan to pick up a device or use their hand as a surface on which a dispenser can sit, i.e. wherein the source of the liquid composition is a hand held source.
As for claim 15, PIVONKA is silent on wherein the step of activating the user-activated dispenser further comprises the step of the user moving the source of the liquid composition while holding the toilet tissue product stationary.
However, as PIVONKA teaches applying the composition to a desired surface, Examiner notes that it would have been well within the skill of the ordinary artisan to move the dispenser when applying the cleaning composition in order to ensure that the desired surface is coated with the composition. For example, it is well within the skill of the ordinary artisan to move a paper towel relative to an aerosol can spraying that paper towel to ensure an even coverage of the aerosol on that paper towel.
In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the wherein the step of activating the user-activated dispenser further comprises the step of the user moving the source of the liquid composition while holding the toilet tissue product stationary. It is the position of the examiner that the criticality on the wherein the step of activating the user-activated dispenser further comprises the step of the user moving the source of the liquid composition while holding the toilet tissue product stationary does not provide patentable distinction as the wherein the step of activating the user-activated dispenser further comprises the step of the user moving the sanitary tissue product appears to incidental absent evidence.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pivonka et al. US Patent Number 7,984,832 hereinafter PIVONKA as applied to claim 1 above, and further in view of Kazmierczak et al. US Patent Number 3,342,740 hereinafter KAZMIERCZAK.
As for claim 17, PIVONKA further teaches “In one embodiment, package dispenser is an aerosolized bottle that provides one-touch application of composition to the substrate. The consumer could press and hold substrate to actuator component until the desired amount of composition was on substrate” (column 19, lines 9-14), but is silent on wherein the source of the liquid composition comprises a propellent.
KAZMIERCZAK teaches "The invention relates to window cleaner composition and ... composition is most effective window cleaner, as will be demonstrated hereinafter, for ... aerosol container application" (column 1, lines 9-16). 
KAZMIERCZAK teaches "For the aerosol form, a propellant must be used" (column 2, line 40), i.e. wherein the source of the liquid composition comprises a propellant.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein the source of the liquid composition comprises a propellant in the aerosolized dispenser of PIVONKA because KAZMIERCZAK specifically teaches that propellant is necessary for producing an aerosol.

Response to Arguments
Applicant’s arguments with respect to claim(s)s 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717